IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41149
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE GERMAN ROSALES-SHAMOSH,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-516-1
                      --------------------
                          June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose German Rosales-Shamosh (Rosales) appeals from the

district court’s denial of his motion styled “Motion to Dismiss

Indictment Pursuant to [Fed. R. Crim. P. 12(b)(2)].”   His motion

argued that the indictment failed to adequately allege a drug

quantity as required by Apprendi v. New Jersey, 530 U.S. 466

(2000), and Jones v. United States, 526 U.S. 227 (1999).    Because

Rosales does not address the district court’s reasons for

dismissing his motion, namely that his motion was untimely and

that the proper avenue of relief was for Rosales to request

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41149
                                 -2-

permission from this court to file a successive 28 U.S.C. § 2255

motion, he has abandoned the only issue before this court.    See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   The district court’s denial of Rosales’s

motion is affirmed.    Rosales’s motion for appointment of counsel

is denied.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.